                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA

In re                                                               Case No. 17-30961-WRS
                                                                    Chapter 7
TIMOTHY THOMAS MCCALLAN,

         Debtor.


CARLY B. WILKINS,

         Plaintiff,                                                 Adv. Proc. No. 18-03084

v.

JEANNE MCCALLAN,

         Defendant.

                                 MEMORANDUM DECISION

         This adversary proceeding is before the Court on Defendant Jeanne McCallan’s Motion for

Summary Judgment and Plaintiff Carly Wilkins’ Response in Opposition. (Docs. 73 & 81,

respectively). For the reasons set forth below, the Court interprets the Defendant’s Motion for

Summary Judgment as a Motion for Partial Summary Judgment, which is denied.


                             I. Facts and Background Information

         The Debtor, Timothy Thomas McCallan, commenced the underlying Chapter 7 case on

November 18, 2016 by filing a voluntary petition under Chapter 7 in the Middle District of Florida.

That case was subsequently transferred to this Court on March 30, 2017, pursuant to FED. R.

BANKR. P. 1014(b). (Case No. 17-30961, Doc. 61). On October 10, 2018, Debtor’s Chapter 7

Trustee, Carly B. Wilkins, commenced the instant adversary proceeding against Debtor’s wife,

Defendant Jeanne McCallan, in an attempt to recover fraudulent transfers allegedly exceeding $10

million in value. (Doc. 1). Plaintiff amended her complaint on November 14, 2018. (Doc. 10).



     Case 18-03084    Doc 85     Filed 03/26/21 Entered 03/26/21 16:46:52           Desc Main
                                   Document     Page 1 of 7
Defendant answered Plaintiff’s on January 24, 2019 and demanded a jury trial. (Docs. 10 & 20,

respectively).

       The Debtor’s fraudulent operation began in earnest in Florida under the auspices of the

Hess-Kennedy Law firm, with Laura Hess, a Florida-licensed attorney, ostensibly offering legal

services to help clients escape from financial despair. In re Allegro Law, LLC, 545 B.R. 675, 682

(Bankr. M.D. Ala. 2016). In reality, Hess did little more than collect money from the clients and

funnel the lion’s share of the money generated by substantial up front fees to the Debtor or one of

the Debtor’s numerous corporate entities; all while the clients’ debts balloon due to non-payment

on their debt. Id.

       Eventually, the Debtor was forced to expand into Alabama after the State of Florida took

action against the Hess-Kennedy Law Firm in 2008. Id. The Debtor’s Alabama operation was

fronted by Keith Nelms, an Alabama-licensed attorney. Id. Allegro was created specifically to

facilitate Debtor’s operation through Nelms; Nelms owned 100% of Allegro Law, but through

various contracts for services, all of client data and money flowing through Allegro was handled

exclusively by AmeriCorp and Seton, two entities owned entirely by the Debtor. Id. The State of

Alabama eventually caught wind of Allegro and placed the business in receivership. Id. This

forced Nelms to voluntarily file a chapter 7 petition in 2010. In re Nelms, 2014 WL 3700511 at

*3-4 (Bankr. M.D. Ala July 24, 2014).

       Once Nelms’ Chapter 7 Trustee, Daniel Hamm, learned of Nelms’ ownership of Allegro,

Hamm placed Allegro Law and Allegro Financial, another arm of the operation owned by Nelms,

in their own chapter 7 bankruptcies. Id. Hamm eventually brought suit against the Debtor,

AmeriCorp, and Seton to recover the funds siphoned from the thousands of victims. Allegro Law,




                                                2


  Case 18-03084       Doc 85     Filed 03/26/21 Entered 03/26/21 16:46:52           Desc Main
                                   Document     Page 2 of 7
545 B.R. at 684. Eventually, the Court entered a $102,949,220.72 judgment against the Debtor,

AmeriCorp, and Seton and in favor of Hamm on February 16, 2016. 1

          Through the efforts of Allen Carroll, a forensic accountant, during the post-judgment

discovery phase and subsequent contempt proceedings against the Debtor, the Trustee discovered

a vast number of corporate entities owned or controlled by the Debtor, including the entities

relating to the Trustee’s claims in this adversary proceeding, namely Seton Corporation,

AmeriCorp, The Achievable, Inc., Intermark Communications, Inc., Vortex Debt Group, WAV

Team, Inc., Clear Blue Debt Solutions, Inc., and Birdman, LLC, as well as trusts, bank accounts,

and other financial assets. This adversary proceeding is one of the last unresolved efforts by

Wilkins to wrest control of the ill-gotten gains amassed and subsequently secreted by Timothy

McCallan through his multi-year, multi-state, and multi-entity fraudulent debt settlement scheme.


                                             II. Legal Analysis


          This is an adversary proceeding to recover transfer made by the Debtor to his wife,

Defendant Jeanne McCallan. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1334(b) and 157(a). This is not a final order.


                                      A. Plaintiff’s Causes of Action


          Counts one through seven of Trustee’s Amended Complaint represent the Trustee’s efforts

to utilize her strong arm powers under 11 U.S.C. §§ 544, 548, and 550 to avoid and recover

prepetition transfers made by the Debtor or one of his controlled entities to the Defendant under



1Daniel  Hamm retired before the issuance of the judgment and was succeeded as Trustee by Carly B. Wilkins, the
Plaintiff in this case.

                                                        3


  Case 18-03084          Doc 85       Filed 03/26/21 Entered 03/26/21 16:46:52                   Desc Main
                                        Document     Page 3 of 7
either New York, Florida, or Alabama state laws. Specifically, counts one through five of

Plaintiff’s Amended Complaint are avoidance and recovery of fraudulent transfers pursuant to

sections 273, 273-a, 2 274, 275, and 276 of New York Debtor & Creditor Law, count six is

predicated on sections 726.105 and 726.106 of the Florida Statutes, and count seven is based on

sections 8-9A-4 and 8-9A-5 of the Alabama Code.

           Count eight is based on 11 U.S.C. § 549 and is an effort to avoid and recover postpetition

transfers made by the Debtor or on of his controlled entities to the Defendant. Count nine demands

that the Defendant turnover any property of the Debtor’s bankruptcy estate currently in her

possession or control pursuant to 11 U.S.C. § 542. Count ten demands an accounting of all of the

property the Defendant received as a result of the transfers from the Debtor or one of his controlled

entities.

                                       B. Summary Judgment Standard


           Motions for summary judgment are governed by FED. R. CIV. P. 56(a), as incorporated by

FED. R. BANKR. P. 7056. Summary judgment is only appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a). A fact is considered material if it “might affect the outcome of the

suit under governing law.”              Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Additionally, a genuine dispute arises only “if the evidence is such that a reasonable jury could

return a verdict for the non-moving party. Id. When considering a motion for summary judgment,

“the [bankruptcy] court should resolve all reasonable doubts about the facts in favor of the non-




2Section   273-a was repealed by L.2009, c. 580, § 2, eff. April 4, 2020.

                                                            4


  Case 18-03084             Doc 85       Filed 03/26/21 Entered 03/26/21 16:46:52      Desc Main
                                           Document     Page 4 of 7
movant, and draw all justifiable inferences in [its] favor.” Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1115 (11th Cir. 1993).

       When the moving party is not the party that would bear the burden of proof at trial,

               the moving party is not required to support its motion with affidavits
               or other similar material negating the opponent’s claims in order to
               discharge this initial responsibility. Instead, the moving party
               simply may show [] –that is, point[] out to the [bankruptcy] court–
               that there is an absence of evidence to support the non-moving
               party’s case. Alternatively, the moving party may support its motion
               for summary judgment with affirmative evidence demonstrating that
               the non-moving party will be unable to prove its case at trial.

United States v. Four Parcels of Real Property, 941 F.2d 1428, 1437-38 (11th Cir. 1991) (citations,

footnote, and internal quotation marks omitted; emphasis in original).

       In such an instance, if the movant claims a lack of evidence to support the non-movant’s

claims, the non-movant “may show that the record in fact contains supporting evidence, sufficient

to withstand a directed verdict motion, which was ‘overlooked or ignored’ by the moving party.”

Fitzpatrick, 2 F.3d at 1116 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 332 (1986) (Brennan,

J., dissenting)). Alternatively, the non-movant “may come forward with additional evidence to

withstand a directed verdict motion at trial based on the alleged evidentiary deficiency.” Id. at

1117 (citation omitted). If the movant submits affirmative evidence, then “the non-movant must

respond with evidence sufficient to withstand a directed verdict motion at trial on the material fact

sought to be negated.” Fitzpatrick, 2 F.3d at 1116.


                          C. Defendant Has Not Carried Her Burden


       Returning to the case at bar, the Defendant’s Motion only addresses Counts one through

seven, in various depths, while alluding briefly to the factual allegations made by the Trustee in


                                                 5


  Case 18-03084       Doc 85     Filed 03/26/21 Entered 03/26/21 16:46:52               Desc Main
                                   Document     Page 5 of 7
counts eight and nine, and completely ignoring count ten. As such, the Court treats the Motion as

a Motion for Partial Summary Judgment as to the counts addressed. As the party who will not

bear the ultimate burden of proof at trial, the Defendant was not required to submit evidence to

attack the Trustee’s claims, and in fact chose not to. The motion was unaccompanied by

depositions, exhibits, or affidavits.    Defendant, through her Motion and arguments through

counsel, alleges that the Trustee has failed to show evidence to support a genuine dispute of

material fact sufficient to sustain her causes of action. In her response, the Trustee attached several

exhibits including deposition transcripts of the Defendant’s deposition, bank statements, images

of deposited checks, and the transcript of Allen Carroll, a forensic accountant. (Docs. 81 & 82).

       In both the Defendant’s Motion and at the February 3, 2021, hearing, the Defendant

conceded that the transfers alleged in the Amended Complaint actually occurred. The Defendant

advanced a statute of limitations defense in her motion, but conceded that there are material facts

in dispute regarding that issue. The crux of Defendant’s position on the motion is that Trustee

cannot support claims for fraudulent transfers because the accounting performed by the Trustee’s

forensic accountant was flawed and therefore cannot support the Trustee’s claims of Debtor’s

insolvency when the transfers occurred.

       Insolvency is a heavily fact-based determination, as such, “a finding on the issue of

insolvency often depends upon the factual inferences and conclusions of expert witnesses which,

when controverted, do not lend themselves readily to summary judgment resolution.” Klein v.

Tabatchnick, 610 F.2d 1043, 1048 (2d Cir. 1979) (citing United States v. Diebold, Inc., 369 U.S.

654 (1962)). Such is the case here. The dispute between Trustee and Defendant is genuine, and

the issue of Debtor’s insolvency is material; therefore, the Defendant is not entitled to summary

judgment as to counts 1, 2, 3, 4, 5, 6, and 7 of the Amended Complaint.


                                                  6


  Case 18-03084        Doc 85     Filed 03/26/21 Entered 03/26/21 16:46:52              Desc Main
                                    Document     Page 6 of 7
       Additionally, the Defendant has not established a lack of genuine issue of material fact

regarding the disposition of either the post-petition transfers or the return of all property of the

Debtor’s estate held by the Defendant. As such, the Defendant is not entitled to summary judgment

as to counts eight and nine.


                                         III. Conclusion


        Despite Defendant’s arguments to the contrary, there is still a genuine issue as to Debtor’s

insolvency when the transfers to the Defendant were made as well as the disposition of postpetition

transfers and the Defendant’s possession of property of the Debtor’s estate. Accordingly, the

Defendant is not entitled to summary judgment as to Counts 1, 2, 3, 4, 5, 6, 7, 8 and 9 of the

Amended Complaint. The Court will enter an order denying Defendant’s Motion by way of a

separate document.

        Done this 26th day of March, 2021.




                                                     William R. Sawyer
                                                     United States Bankruptcy Judge

c: Steve Olen, Attorney for Plaintiff
   Carly B. Wilkins
   Michael A. Fritz, Sr., Attorney for Defendant
   Scott D. Widerman, Attorney for Defendant




                                                 7


  Case 18-03084       Doc 85     Filed 03/26/21 Entered 03/26/21 16:46:52            Desc Main
                                   Document     Page 7 of 7
